
	
		I
		112th CONGRESS
		1st Session
		H. R. 1212
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Amash (for
			 himself, Mr. Chaffetz,
			 Mr. Johnson of Illinois,
			 Mr. Kucinich, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the cessation of the use of force in, or
		  directed at, the country of Libya by the United States Armed Forces unless a
		  subsequent Act specifically authorizes such use of force.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Essential constitutional Constraints for Libyan
			 Action Involving the Military Act or
			 RECLAIM Act.
		2.FindingsCongress finds the following:
			(1)The President of the United States directed
			 United States Armed Forces to begin Operation Odyssey Dawn against Libya,
			 including bombings of Libyan air defense systems and military airfields,
			 without the authorization of Congress.
			(2)The Government of
			 Libya has not declared war or initiated hostilities against the United States
			 or its allies.
			(3)Article 1, Section
			 8, of the United States Constitution states that Congress shall have the power
			 To declare War, To raise and support Armies,
			 To provide and maintain a Navy, and To make Rules for the
			 Government and Regulation of the land and naval Forces.
			3.Cessation of use
			 of force against the country of LibyaThe President shall cease the use of force
			 in, or directed at, the country of Libya by the United States Armed Forces
			 unless a subsequent Act specifically authorizes such use of force.
		4.Prohibition on
			 use of funds for use of force against the country of LibyaNo funds available to any United States
			 Government department or agency may be used for the use of force in, or
			 directed at, the country of Libya by the United States Armed Forces unless a
			 subsequent Act specifically authorizes such use of force.
		5.Rule of
			 constructionNothing in this
			 Act shall be construed to prohibit the United States, including the United
			 States Armed Forces, from defending itself from attack or imminent danger of
			 attack.
		6.DefinitionIn this Act, the term country of
			 Libya means the geographic area encompassed in the political unit known
			 as Libya on March 19, 2011.
		
